DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Specification
The disclosure is objected to because of the following informalities:
In ¶0001, “This application is a continuation application of U.S. Patent Application No. 15/215,404, filed July 20, 2016, now an allowed application,” should read as  “This application is a continuation application of U.S. Patent Application No. 15/215,404, filed July 20, 2016, now , now U.S. Patent No. US 10,549,023 B2, issued Feb 2, 2020,”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-7, 10, and 13-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong (US. 20020112609A1) in view of Suzuki et al. (US. 20020045851A1) (“Suzuki”). 
Re Claim 1, Wong disclose a method of performing peritoneal dialysis (Fig. 7, ¶0046), the method comprising: flowing dialysate in a dialysate circuit through a first flow path (from sampling #1 to the dialysate), and into a dialysate reservoir (dialysate), the first flow path comprising a flow path through and through a sorbent cartridge ( from sampling #1 to sampling #2 through sorbent), flowing the dialysate out of the dialysate reservoir (dialysate to dialyzer, wherein the dialyzer is a membrane that allow some molecules to cross,¶001), and to a filter (dialyzer); flowing the dialysate from the second flow path across the filter and into a peritoneum circuit (right side circuit of the dialyzer to the patient which can be replaced the stimulated patient), the filter and peritoneum circuit being in fluid communication with each other via a tube connecting the peritoneum circuit to a first outlet of the filter (exit tube close to sampling #4); flowing the dialysate through the peritoneum circuit and into a peritoneal cavity (from sampling #4 to the patient); maintaining the dialysate in the peritoneal cavity for a dwell time, to form spent peritoneal dialysate (the circulating the fluid to the patient and out in a control manner, ¶0147); flowing, via a third flow path, the spent peritoneal dialysate out of the peritoneal cavity, through the peritoneum circuit, into the filter, out of the filter through an outlet of the filter ( some molecules of spent can be pass thought the dialyzer to the patient from the dialyzer to sampling #4 to the patient), and into the dialysate circuit, the third flow path connecting the peritoneal cavity, the filter via the outlet, and the dialysate circuit, in fluid communication with each other (Fig. 7); and further flowing the spent peritoneal dialysate through the third flow path and through the sorbent cartridge to form regenerated dialysate (Fig. 7), but it fails to specifically disclose a manifold so that a first path include the manifold and the step of flowing the dialysate out of the dialysate reservoir is done through the manifold along a second flow path that differs from the first flow path, and the step of  flowing, via a third flow path, include flowing through the manifold and the third flow path connecting the peritoneal cavity, the filter via the outlet, the manifold and dialysate circuit.
However, Suzuki disclose a system and method for conducting dialysis (Fig. 2, Fig. 3, cassette, ¶0051) wherein flowing dialysate along a first flow path (85a, path 821) through a manifold (cassette 8) and into a dialysate reservoir (87), the manifold comprising a manifold body (81, Fig. 1) that defines a plurality of internal passageways (path from 85a using 821, 823, 822) and a plurality of ports providing fluid communication to fluid passageways external to the manifold body (85a, 85b, 85c, 85d), the plurality of internal passageways comprising the first flow path (821 and 823), a second flow path (path from 822 to 85c), a third flow path (enter from 85c to 84) and wherein a first path include the manifold and the step of flowing the dialysate out of the dialysate reservoir (87) is done through the manifold along a second flow path that differs  (822, 85c) from the first flow path (Fig. 3), and the step of  flowing, via a third flow path (85c to 84), include flowing through the manifold and the third flow path connecting the peritoneal cavity (Fig. 2, patient), the filter via the outlet ( outlet of , the manifold and dialysate circuit (Fig. 2, Fig. 3).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the device and method of Wong to include a manifold as taught by Suzuki so that a first path include the manifold and the step of flowing the dialysate out of the dialysate reservoir is done through the manifold along a second flow path that differs from the first flow path, and the step of  flowing, via a third flow path, include flowing through the manifold and the third flow path connecting the peritoneal cavity, the filter via the outlet, the manifold and dialysate circuit for the purpose of providing a compact dialysis machine with a disposable cassette wherein the flow path can be switch quietly (Suzuki, ¶0015, wherein the cassette is used as a hub of the fluid paths).
Re Claim 2, Wong fails to disclose further comprising heating the dialysate in the dialysate reservoir.  
However, Suzuki discloses a dialysis machine (Fig. 3) and wherein the machine is comprising heating the dialysate in the dialysate reservoir (¶0003, ¶0049).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the dialysate reservoir of the modified Wong to include a heater so that the method further comprises heating the dialysate in the dialysate reservoir as taught by Suzuki for the purpose of heating the fluid to the desired temperature (Suzuki, ¶0003).
Re Claim 5, Wong fails to disclose wherein the manifold comprises at least three manifold conduits, and each flow path comprises at least one manifold conduit that is fluidly isolated from the other three flow paths. 
However, Suzuki discloses a method of performing peritoneal dialysis (Fig. 2 and Fig. 3, abstract) comprising: wherein flowing dialysate along a first flow path (85a, path 821) through a manifold (cassette 8) and into a dialysate reservoir (87), the manifold comprising a manifold body (81, Fig. 1) that defines a plurality of internal passageways ( path from 85a using 821, 823, 822) and a plurality of ports providing fluid communication to fluid passageways external to the manifold body (85a, 85b, 85c, 85d), the plurality of internal passageways comprising the first flow path (821 and 823), a second flow path (enter from 85c to 84), a third flow path (path from 822 to 85c).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Wong so that the manifold comprises at least three manifold conduits, and each flow path comprises at least one manifold conduit that is fluidly isolated from the other three flow paths for the purpose of providing a compact dialysis machine with a disposable cassette wherein the flow path can be switch quietly (Suzuki, ¶0015).
 Re Claim 6, Wong fails to disclose wherein the manifold comprises at least two manifold conduits and at least two of the three flow paths comprises a common one of the manifold conduits.  
However, Suzuki discloses a method of performing peritoneal dialysis (Fig. 2 and Fig. 3, abstract) comprising: wherein flowing dialysate along a first flow path (85a, path 821) through a manifold (cassette 8) and into a dialysate reservoir (87), the manifold comprising a manifold body (81, Fig. 1) that defines a plurality of internal passageways ( path from 85a using 821, 823, 822) and a plurality of ports providing fluid communication to fluid passageways external to the manifold body (85a, 85b, 85c, 85d), the plurality of internal passageways comprising the first flow path (821 and 823), a second flow path (enter from 85c to 84), a third flow path (path from 822 to 85c), and wherein the manifold comprises at least two manifold and the first and third flow paths comprises a common one of the manifold conduits (117 to 85c, 823 is common).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Wong so that the manifold comprises at least two manifold conduits and at least two of the three flow paths comprises a common one of the manifold conduits for the purpose of providing a compact dialysis machine with a disposable cassette wherein the flow path can be switch quietly (Suzuki, ¶0015).
Re Claim 7, Wong fails to disclose wherein the third flow path comprises at least one conduit that is common to both the first and second flow paths, and the first and second flow paths comprise no conduit in common.  
However, Suzuki discloses a method of performing peritoneal dialysis (Fig. 2 and Fig. 3, abstract) comprising: wherein flowing dialysate along a first flow path (85a, path 821) through a manifold (cassette 8) and into a dialysate reservoir (87), the manifold comprising a manifold body (81, Fig. 1) that defines a plurality of internal passageways ( path from 85a using 821, 823, 822) and a plurality of ports providing fluid communication to fluid passageways external to the manifold body (85a, 85b, 85c, 85d), the plurality of internal passageways comprising the first flow path (821 and 823), a second flow path (enter from 85c to 84), a third flow path (path from 822 to 85c), and wherein the manifold comprises at least two manifold and the first and third flow paths comprises a common one of the manifold conduits (117 to 85c, 823 is common) and no common conduit between the first and second paths (Fig. 2-3).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Wong so that the third flow path comprises at least one conduit that is common to both the first and second flow paths, and the first and second flow paths comprise no conduit in common for the purpose of providing a compact dialysis machine with a disposable cassette wherein the flow path can be switch quietly (Suzuki, ¶0015).
Re Claim 10, Wong fails to disclose that the method further comprises detecting the
presence of air in at least one of the flow paths.
However, Suzuki discloses a dialysis machine (Fig. 2) that the method further comprises detecting the presence of air in at least one of the flow paths (Fig. 2, ¶0099, the bubble sensor 14).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the manifold in the method of Wong to include step of detecting the presence of air in at least one of the flow paths for the purpose of detecting bubble that in the fluid paths (Suzuki, (0099).

Re Claim 13, Wong discloses wherein, after returning the dialysate through the third flow path to the dialysate reservoir, the method is repeated by flowing dialysate from the dialysate reservoir through the second flow path (Wong, Fig. 7, wherein the cycle is of flow is repeated during the dialysis treatment, and the regenerated dialysate will flow in the second path).

Re Claim 14, Wong discloses wherein the filter comprises dialyzer (Wong, Fig. 7).

Re Claim 15, Wong fails to disclose that the method is further comprising splitting the flow of dialysate in the second flow path between at least two different branch lines before passing the flow in both branch lines across the filter.
However, Suzuki discloses a method of performing peritoneal dialysis (Fig. 2 and Fig. 3, abstract) comprising: the plurality of internal passageways comprising the first flow path (821 and 823), a second flow path (84 branches to two paths that cooperate with 116 and 117, Fig. 3)
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the manifold in the method of Wong that the method is further comprising splitting the flow of dialysate in the second flow path between at least two different branch lines before passing the flow in both branch lines across the filter for the purpose of providing a compact dialysis machine with a disposable cassette wherein the flow path can be switch quietly (Suzuki, ¶0015).
Re Claim 16, Wong fails to disclose further comprising engaging the manifold with a dialysis machine configured to carry out the method, and forming a fluid communication between the manifold and a supply of dialysate. 
However, Suzuki discloses a method of performing peritoneal dialysis (Fig. 2 and Fig. 3, abstract) comprising: the plurality of internal passageways comprising the first flow path (821 and 823), a second flow path (84 branches to two paths that cooperate with 116 and 117, Fig. 3) and engaging the manifold with a dialysis machine configured to carry out the method, and forming a fluid communication between the manifold and a supply of dialysate (the disposable cassette works as a manifold, Suzuki, Fig. 2).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the manifold in the method of Wong that the method is further comprising splitting the flow of dialysate in the second flow path between at least two different branch lines before passing the flow in both branch lines across the filter for the purpose of providing a compact dialysis machine with a disposable cassette wherein the flow path can be switch quietly (Suzuki, ¶0015).
Claims 3-4 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong in view of Suzuki and further in view of Jansson et al. (US. 20100137782A1) (“Jansson”).
Re Claim 3, Wong in view of Suzuki fails to disclose weighing the dialysate in the dialysate reservoir (1) before the dialysate is flowed into the peritoneum circuit to obtain a first weight (2) after the dialysate is returned to the dialysate reservoir to obtain a second weight, or (3) both.  
However, Jansson discloses a method of peritoneal dialysis treatment (abstract, Fig. 2) wherein the method is comprising (1) weighing the dialysate in the dialysate reservoir before the dialysate is flowed into the peritoneum circuit (2) weighing the regenerated dialysate after the regenerated dialysate is flowed into the dialysate reservoir, to obtain a second weight (¶0056) after the dialysate is returned to the dialysate reservoir to obtain a second weight (¶0056), or both (1) and (2) (¶0056, ¶0066).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of the modified Wong to include the step of  (1) weighing the dialysate in the dialysate reservoir before the dialysate is flowed into the peritoneum circuit, to obtain a first weight, (2) weighing the regenerated dialysate after the regenerated dialysate is flowed into the dialysate reservoir, to obtain a second weight, or (3) both (1) and (2) as taught by Jansson for the purpose of enabling the controlling and supervising the treatment (Jansson, ¶0056).
Re Claim 4, Wong in view of Suzuki fails to disclose wherein the weighing comprises (3), and the method further comprises determining at least one of an ultrafiltration volume and an ultrafiltration rate based on a difference between the second weight and the first weight.  
However, Jansson discloses a method of peritoneal dialysis treatment (abstract, Fig. 2) wherein the method is comprising (1) weighing the dialysate in the dialysate reservoir before the dialysate is flowed into the peritoneum circuit (2) weighing the regenerated dialysate after the regenerated dialysate is flowed into the dialysate reservoir, to obtain a second weight (¶0056) after the dialysate is returned to the dialysate reservoir to obtain a second weight (¶0056), or both (1) and (2) (¶0056, ¶0066) and the method further comprises determining at least one of an ultrafiltration volume and an ultrafiltration rate based on a difference between the second weight and the first weight (¶0056, (0066).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of the modified Wong to include the step of wherein the weighing comprises (3), and the method further comprises determining at least one of an ultrafiltration volume and an ultrafiltration rate based on a difference between the second weight and the first weight as taught by Jansson for the purpose of enabling the controlling and supervising the treatment (Jansson, ¶0056).
Re Claim  18, Wong discloses a peritoneal dialysis system (Fig. 7, ¶0046) configured to perform peritoneal dialysis in a first mode (¶0036)  or hemodialysis in a second mode (¶0036), the system comprising: a manifold; a first pump (first pump before dialyzer and after sampling #5), a second pump (second pump before dialysate), a third pump (pump dialyzer membrane ¶0004), and a fourth pump (pump before sampling #1); a dialysis machine ( Fig. 7) wherein, in the first mode, the first pump is configured to pump blood (¶0036), the second pump and the fourth pump are configured to pump dialysate (Fig. 7), and the third pump is configured to pump electrolyte (¶004), and, in the second mode, the first pump is capable to pump dialysate from a peritoneal dialysate source into a dialysate circuit (¶0046), the second pump is capable to pump dialysate from a dialysate reservoir (infusate) to a peritoneal of a patient ( some molecules will go though the  dialyzer to the patient), and the fourth pump is configured to pump dialysate from the peritoneum of the patient into the dialysate circuit ( some molecules will move from the dialyzer to the purification circuit, ¶0122); the dialysate reservoir  (infusate); the filter (¶0099); 49the sorbent cartridge (Fig. 7); and a heater configured to heat dialysate in the dialysate reservoir (¶0124), but it fails to disclose that the dialysis machine in operable communication with the manifold and configured to operate at least three of the first pump, the second pump, the third pump, and the fourth pump when in the first mode and when in the second mode, the dialysate reservoir in fluid communication with the manifold; the filter in fluid communication with the manifold; 49the sorbent cartridge in fluid communication with the manifold; a scale configured to weigh the dialysate reservoir.
However, Suzuki disclose a system and method for conducting dialysis (Fig. 2, Fig. 3, cassette, ¶0051) wherein flowing dialysate along a first flow path (85a, path 821) through a manifold (cassette 8) and into a dialysate reservoir (87), the manifold comprising a manifold body (81, Fig. 1) that defines a plurality of internal passageways (path from 85a using 821, 823, 822) and a plurality of ports providing fluid communication to fluid passageways external to the manifold body (85a, 85b, 85c, 85d), the plurality of internal passageways comprising the first flow path (821 and 823), a second flow path (path from 822 to 85c), a third flow path (enter from 85c to 84) and wherein a first path include the manifold and the step of flowing the dialysate out of the dialysate reservoir (87) is done through the manifold along a second flow path that differs  (822, 85c) from the first flow path (Fig. 3), and the step of  flowing, via a third flow path (85c to 84), include flowing through the manifold and the third flow path connecting the peritoneal cavity (Fig. 2, patient), the filter via the outlet ( outlet of , the manifold and dialysate circuit (Fig. 2, Fig. 3).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Wong to include a manifold as taught by Suzuki so that the dialysis machine in operable communication with the manifold and configured to operate at least three of the first pump, the second pump, the third pump, and the fourth pump when in the first mode and when in the second mode, the dialysate reservoir in fluid communication with the manifold; the filter in fluid communication with the manifold; 49the sorbent cartridge in fluid communication with the manifold for the purpose of providing a compact dialysis machine with a disposable cassette wherein the flow path can be switch quietly (Suzuki, ¶0015, wherein the cassette is used as a hub of the fluid paths).
Wong in view of Suzuki fails to disclose a scale configured to weigh the dialysate reservoir.
However, Jansson discloses a method of peritoneal dialysis treatment (abstract, Fig. 2) wherein the method is comprising (1) weighing the dialysate in the dialysate reservoir before the dialysate is flowed into the peritoneum circuit (2) weighing the regenerated dialysate after the regenerated dialysate is flowed into the dialysate reservoir, to obtain a second weight (¶0056) after the dialysate is returned to the dialysate reservoir to obtain a second weight (¶0056), or both (1) and (2) (¶0056, ¶0066).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of the modified Wong to include a scale so that the  system further comprising a scale  configured to weigh the dialysate reservoir as taught by Jansson for the purpose of enabling the controlling and supervising the treatment (Jansson, ¶0056).
Claims 8-9 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong in view of Suzuki and further in view of Robinson et al. (US. 20090173682A1) (“Robinson”).
 Re Claim 8, Wong in view of Suzuki fails to disclose wherein the dialysate is flowed using at least one peristaltic pump.
However, Robinson discloses a system and a method of conducting a dialysis (Fig. 4) and wherein the dialysate is flowed using at least one peristaltic pump (118 the feeding pump and draining pump 117 can be peristaltic pump ¶0040).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of the modified Wong so that the dialysate is flowed using at least one peristaltic pump as taught by Robinson for the purpose of maintaining the concentration in the dialysate using an art recognized pump (Robinson, ¶0040).
Re Claim 9, Wong discloses wherein the at least one pump comprises a pump ( Fig. 7), but it fails to disclose that the pump is configured to control dialysate flow in more than one of the flow paths. 
 However, Robinson discloses a system and a method of conducting a dialysis (Fig. 4) and wherein the dialysate is flowed using at least one peristaltic pump (118 the feeding pump and draining pump 117 can be peristaltic pump ¶0040) and the pump (117) is configured to control dialysate flow in more than one of the flow paths (¶0040, draining path and filtering path/ dialyzer path).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of the modified Wong so the pump is configured to control dialysate flow in more than one of the flow paths as taught by Robinson for the purpose of maintaining the concentration in the dialysate using an art recognized pump (Robinson, ¶0040).
Re Claim 17, Wong in view of Suzuki fails to disclose wherein the manifold comprises a first transom comprising a first edge, and second and third edges substantially parallel to the first edge, a trunk substantially perpendicular and adjacent to the first transom, and a second transom comprising a fourth edge, and fifth and sixth edges substantially parallel to the first, second, and third edges, wherein the second transom is substantially perpendicular and adjacent to the trunk and substantially parallel to the first transom.
However, Robinson discloses a system and method for conducting hemodialysis (Fig. 4) wherein the manifold (Fig. 3) comprises a first transom comprising a first edge, and second and third edges substantially parallel to the first edge, a trunk substantially perpendicular and adjacent to the first transom, and a second transom comprising a fourth edge, and fifth and sixth edges substantially parallel to the first, second, and third edges, wherein the second transom is substantially perpendicular and adjacent to the trunk and substantially parallel to the first transom (annotated Fig. 1 of Robinson).

    PNG
    media_image1.png
    682
    659
    media_image1.png
    Greyscale

Annotated Figure 1 of Robinson
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified method of the modified Wong so that the manifold comprises a first transom comprising a first edge, and second and third edges substantially parallel to the first edge, a trunk substantially perpendicular and adjacent to the first transom, and a second transom comprising a fourth edge, and fifth and sixth edges substantially parallel to the first, second, and third edges, wherein the second transom is substantially perpendicular and adjacent to the trunk and substantially parallel to the first transom as taught by Robinson for the purpose of capability of disposing and detaching the manifold from dialysis machine (Robinson, abstract).
 Claims 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong in view of Suzuki and further in view of Childers et al. (US. 20040019312A1) (“Childers”).
Re Claim 11, Wong in view of Suzuki fails to disclose that the method further comprises measuring a pressure of the dialysate in at least one of the second and third flow paths.
However, Childers discloses in the embodiment of Fig. 3 that the method further comprises measuring a pressure (62, 60) of the dialysate in at least one of the second and third flow paths (Fig. 3, ¶0163).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified Wong to include pressure sensors so that the method further comprises detecting the presence of air in at least one of the flow paths as taught by Childers for the purpose of controlling and  maintaining a steady flow within the closed fluid system (Childers, ¶0141).
Re Claim 12, Wong in view of Suzuki fails to disclose that the method is further comprising adjusting the flow of (1) dialysate into the peritoneal cavity, (2) spent dialysate out of the peritoneal cavity, or (3) both (1) and (2), to control the dialysate pressure and keep it below a pre-determined pressure.
However, Childers discloses in the embodiment of Fig. 3 that the method further comprises adjusting the flow of dialysate (1) into the peritoneal cavity, (2) out of the peritoneal cavity, or (3) both, to control the dialysate pressure and keep it below a pre- determined pressure (pressure 60, 62, Fig. 3, (0163). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the embodiment of Fig. 8 to include pressure sensors so that method is further comprising adjusting the flow of (1) dialysate into the peritoneal cavity, (2) spent dialysate out of the peritoneal cavity, or (3) both (1) and (2), to control the dialysate pressure and keep it below a pre-determined pressure as taught by Childers for the purpose of maintaining a steady flow within the closed fluid system (Childers, ¶0141).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/            Examiner, Art Unit 3783                                                                                                                                                                                            
/Lauren P Farrar/            Primary Examiner, Art Unit 3783